Citation Nr: 1146111	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-49 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1963 to October 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO granted service connection for right ear hearing loss and denied a compensable rating for the now service-connected bilateral hearing loss.  

This matter was previously before the Board in April 2011.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's bilateral hearing loss was manifested by no more than Level II impairment in the right ear, and no more than Level IV impairment in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 4.87, 4.1, Diagnostic Code (DC) 6100 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in November 2008.  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained private treatment records, afforded the Veteran audiological examinations in December 2008 and June 2011, and assisted the Veteran in obtaining evidence.  
Moreover, subsequent to the April 2011 Board remand, the RO provided notice to the Veteran indicating that the May 2008 examination by Beltone is inadequate, explaining that VA is contacting the provider for additional information.  The record demonstrates that Beltone provided a response for the requested additional information in a May 2011 letter to the RO.  Thereafter, the Veteran was provided the aforementioned June 2011 VA audiological examination.    

Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Discussion

In an April 1992 rating decision the RO granted service connection for left ear hearing loss and assigned a noncompensable disability evaluation, effective November 1, 1991, the day after discharge from service.  In the same rating decision, the RO denied service connection for right ear hearing loss.  The Veteran filed a claim for an increased rating for his left ear hearing disability in October 2008, and a claim for service connection for his right ear hearing loss (whether new and material evidence has been submitted to reopen a claim for right ear hearing loss).  The RO granted service connection for right ear hearing loss and denied the claim for a compensable evaluation for the bilateral hearing loss disability in the January 2009 rating action on appeal.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In cases such as this, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The horizontal lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. §§ 4.85(b), 4.87.

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Evidence pertinent to the rating period on appeal includes VA audiometric examinations dated in December 2008 and June 2011; a private examination dated in May 2008, to include a December 2008 letter explaining the results, as well as a May 2011 letter clarifying the May 2008 audiometric examination; statements from the Veteran; and statements from a coworker and friend.

In December 2008, the Veteran's coworker, D.B., submitted a statement on behalf of the Veteran.  D.B. reported that she first noticed the Veteran's hearing problems in 1984, when they were both stationed in Lima, Peru.  She further reported that upon audiometric testing in 2005, the Veteran purchased hearing aids so he could carry on a normal conversation when in a car or out in public.  

In December 2008, the Veteran's friend, L.B. submitted a statement indicating that she noticed a marked decrease in the Veteran's hearing since 1991.  Specifically, she reported that having a telephone conversation with the Veteran even with his hearing aids seemed to be more difficult with time.  

The Veteran underwent a VA audiological examination in December 2008.  The examiner noted the Veteran's main complaint was his inability to hear soft or higher pitch voices, especially when there is background noise, such as music.  Hearing was most difficult when other background noise is present, on the telephone, or when others don't speak clearly.  This examination revealed the following puretone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
25
55
60
65
LEFT
20
45
50
55

Based upon the above findings, the Veteran's puretone average for his right ear was recorded as 51.  His puretone average for his left ear was recorded as 42.  Speech recognition was 84 percent for his right ear and 72 percent for the left ear.  The examiner noted that the Veteran will have significant difficulty understanding speech in most listening situations without amplification.  An exceptional pattern of hearing impairment was not shown in either ear.  

The findings of the aforementioned VA examination as applied to the rating criteria for hearing impairment show that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Specifically, the Veteran's right ear manifests an average puretone threshold of 51 decibels, with a 84 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level II impairment.  The Veteran's left ear manifests an average puretone threshold of 42 decibels, with a 72 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level IV impairment.  These results applied to Table VII reveal a noncompensable evaluation.  

The Veteran underwent a private audiological examination in May 2008.  This examination revealed the following puretone thresholds, in decibels (as clarified by the May 2011 clarification letter from Beltone): 

HERTZ

1000
2000
3000
4000
RIGHT
20
35
45
50
LEFT
20
55
60
65

Based upon the above findings, the Veteran's puretone average for his right ear was recorded as 37.5.  His puretone average for his left ear was recorded as 50.  As reported by Beltone, speech discrimination testing was conducted using Northwestern University discrimination tests.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  As the Beltone testing does not include the Maryland CNC test, those test results will not be considered.  38 C.F.R. § 4.85(a).

Pursuant to the Board remand, the Veteran underwent a VA examination in June 2011.  With regard to the functional effects of his hearing loss, the Veteran reported difficulty hearing conversational speech in a noisy environment.  He also reported having difficulty hearing in church and understanding Spanish, a second language for him.  The examiner noted the Veteran had binaural hearing aids.  This examination revealed the following puretone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
30
45
60
60
LEFT
35
60
60
65

Based upon the above findings, the Veteran's puretone average for his right ear was recorded as 49.  His puretone average for his left ear was recorded as 55.  Speech recognition was 96 percent for his right ear and 96 percent for the left ear.  An exceptional pattern of hearing impairment was not shown in either ear.  

The findings of the aforementioned VA examination as applied to the rating criteria for hearing impairment show that the criteria for a compensable evaluation for bilateral hearing loss have not been met.  Specifically, the Veteran's right ear manifests an average puretone threshold of 48.8 decibels, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.  The Veteran's left ear manifests an average puretone threshold of 55 decibels, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  These results applied to Table VII reveal a noncompensable evaluation.  

The Board notes that in a June 2009 statement the Veteran argued that the December 2008 VA examination was inadequate because the test was conducted in a quiet environment and the results are not representative of the extent of his disability; however, the policy of conducting audiometric testing in a sound-controlled room is proper.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Furthermore, the Veteran was afforded a second VA audiometric examination in June 2011, as he suggested that his hearing loss had increased in severity.  Thus, the Board finds the aforementioned VA examination reports adequate for rating purposes, and the findings accurately represent the Veteran's overall disability picture.   

The Board acknowledges the Veteran's assertion that his bilateral hearing loss is worse than a noncompensable evaluation and that he is entitled to a higher evaluation for such hearing loss throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 , Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2). 

In sum, the Board finds that there is no audiological evidence of record to support a compensable evaluation for the Veteran's bilateral hearing loss disability on a scheduler basis at any point in the appeal period.  See Hart, supra.  Furthermore, the Board observes that the VA examinations of record included the Veteran's report of how his hearing impairment affects his life and the situations in which he has the most difficulty.  Therefore, as a fact-finding matter, the Board determines that the functional effects of the Veteran's bilateral hearing loss are not so severe as to render the schedular criteria inapplicable.  See generally Martinak, 21 Vet. App. at 455.  

As such, the Board finds the preponderance of the evidence is against the Veteran's claim for an increased, compensable evaluation for bilateral hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable.  The June 2011 VA examination included the Veteran's report that he had been retired for the past 4 years, but did consulting work approximately 4 months per year.  There is no medical evidence that the Veteran's hearing disability has markedly interfered with employment, and the Veteran has not stated that he is unable to perform his duties due to his service-connected disabilities.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability. 


ORDER

A compensable evaluation for bilateral hearing loss is denied. 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


